Citation Nr: 1709722	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 10 percent for migraine headaches, residual of jaw fracture, from July 26, 2010 to February 25, 2014, and a rating higher than 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, wherein the RO awarded service connection for headaches and assigned a 10 percent rating, effective from July 26, 2010.  The Veteran timely appealed the initial rating assigned.

In a June 2014 rating action, the Veteran's disability rating for his headache disorder was increased to 30 percent, effective from February 25, 2014.  This created a staged rating, as indicated on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because less than the maximum available benefit for a schedular rating was awarded for that disability, the claim remains properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, the Veteran's migraine headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular initial disability rating of 50 percent for migraine headaches have been met throughout the pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003. Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the issue currently before the Board stems from a disagreement with downstream elements, and as such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA outpatient treatment records; VA examination reports; and lay statements and evidence in support of his claim.  The Veteran has not indicated that there are outstanding records that VA should have obtained, and the Board is aware of none.  

The Board also finds that the evidence of record is sufficient for the Board to rely upon in evaluating the severity of the Veteran's headaches.  The Veteran has been afforded several VA examinations in connection with the issue currently before the Board, the reports of which detail the Veteran's headache symptoms.  As indicated in the discussion below, the examination reports, along with the VA treatment records and the Veteran's lay assertions, contain sufficient evidence by which to evaluate the Veteran's service-connected headaches in the context of the rating criteria and during the relevant time period.  Accordingly, VA has satisfied its duty to assist the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

A veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claims for a higher rating for his service-connected migraine headaches is an original claim that was placed in appellate status by a notice of disagreement expressing disagreement with an initial rating award.  As such, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra. 

As noted in the introduction, the Veteran's service-connected migraine headache disorder is evaluated as 10 percent disabling prior to February 25, 2014, and 30 percent thereafter under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  

Under DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2016).

The Veteran was afforded a VA examination dated in November 2010.  In that report, the Veteran was noted to take medication for headaches.  It was also noted that if he takes the medication, the headaches would be resolved in less than 45 minutes.  The examiner did not note the severity of the Veteran's headaches but noted that the Veteran's occupation requires him to work outside and the headache is often triggered while the Veteran is working outside in the cold. 

In February 2014, the Veteran was afforded another VA examination.  The examiner noted that the Veteran has a headache four to five times a week.  The examiner further noted that during a headache, the Veteran experiences a pulsating (or throbbing) head pain that is localized to one side of the head and that the pain worsens with physical activity.  The examiner further noted that the Veteran also experiences non-headache symptoms that are associated with headaches, such as, sensitivity to light and sound, and that these symptoms occur three times per month with his prostrating headaches.  The Veteran reported that his typical headache lasts less than a day.  The examiner opined that the Veteran has characteristics of prostrating attacks of migraine headache pain, which occur more than once per month.  The examiner concluded that the Veteran's headaches functionally impact his ability to work.  The examiner noted that the Veteran works about 40 to 52 hours per week.

In his February 2011 NOD, the Veteran reported that that he misses work three to four days a month depending on whether his headaches fall on a weekday or on the weekend.  

In determining the appropriate rating for the Veteran's migraine headaches, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  "Prostration," however, is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

The Board finds that the Veteran's reported symptoms have been relatively consistent during the pendency of the claim.  Since filing his claim, he has reported headaches accompanied by pain, light and sound sensitivity, and nausea.  Further, the Veteran has maintained that he has experienced severe headaches several times a month.  In addition, the February 2014 VA examiner classified the Veteran's headaches as prostrating.  These symptoms have met the criteria for a 30 percent rating throughout the pendency of the claim.  The only issue is whether they have more nearly approximated the criteria for a 50 percent rating during this time period.

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.

In Pierce, the Court examined the "productive of severe economic inadaptability" criterion for a 50 percent rating under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  18 Vet. App. at 446.  The Court explained that, contrary to the VA's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

Here, the evidence is at least evenly balanced as to whether the Veteran's headache symptoms have more nearly approximated the criteria for a 50 percent rating.  The February 2014 VA examination reveals that the Veteran experiences more than one severe headache per month.  The evidence is thus approximately evenly balanced as to whether the symptoms have more nearly approximated very frequent completely prostrating and prolonged attacks.  In addition, the Veteran indicated that he misses work four or five days a month due to severe headaches.  Significantly, VA conceded in Pierce that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed to include "capable of producing" severe economic inadaptability.  Thus, a Veteran does not have to show that he is unemployable or that he has in fact missed significant amounts of time from work in order to meet the criteria.  The evidence is thus approximately evenly balanced as to whether the Veteran's migraine headaches are capable of producing severe economic inadaptability.  In addition, although it was noted that medication minimized the effects of the Veteran's headaches, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  There is nothing in DC 8100 regarding the effects of medication.  Consequently, the Board's decision in this case does not take account of the relief afforded by medication. 
The evidence is therefore at least evenly balanced as to whether the headaches have more nearly approximated the criteria for an initial 50 percent rating throughout the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 50 percent for migraine headaches is warranted.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 4.3.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms are described by the rating criteria.  A review of the VA treatment records and examination reports fails to reveal symptomatology not contemplated by the rating criteria.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Indeed, the symptoms reported are those that a VA clinician indicated would be associated with the type of migraine headache for which the Veteran is service connected.  The criteria thus contemplate the symptoms and consideration of whether there is marked interference with employment or frequent hospitalization is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, as the Veteran has indicated he is still employed, the issue of entitlement to a TDIU has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


